

116 HR 4763 IH: Wraparound Health Coverage Protection Act
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4763IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Ms. Kaptur (for herself, Mr. Ryan, Mrs. Beatty, Ms. Fudge, Mr. Gibbs, Mr. Stivers, Mr. Gonzalez of Ohio, and Mr. Joyce of Ohio) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo extend the limited wraparound coverage pilot program for an additional 5 years, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Wraparound Health Coverage Protection Act. 2.Extension of limited wraparound coverage pilot program for additional 5 years The provisions of paragraph (b)(3)(vii) of section 146.145 of title 45, Code of Federal Regulations (as in effect on the date of enactment of this Act), shall apply to limited wraparound coverage (as described in such provisions) that, with respect to health insurance coverage described in paragraph (b)(3)(vii)(D)(1) or (b)(3)(vii)(D)(2) of such section (as such paragraphs are in effect on such date of enactment)—
 (1)is first offered no earlier than January 1, 2016, and no later than December 31, 2023; and (2)ends no later than on the later of—
 (A)December 31, 2024; or (B)the date on which the last employment agreement relating to such health insurance coverage terminates after the date on which such limited wraparound coverage is first offered under paragraph (1) (determined without regard to any extension agreed to after the date on which such limited wraparound coverage is so first offered).
				